Exhibit 10.2

 

JONES ENERGY, LLC.

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of February 27, 2019, between
Jones Energy, LLC, a Delaware corporation (the “Company”), and Kirk Goehring
(the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Employee is currently serving as the Chief Operating Officer of the
Company; and

 

WHEREAS, the Company desires to continue to employ the Employee as its Chief
Operating Officer, and the Employee desires to continue to be employed by the
Company in such position on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION AND DUTIES.

 

(a)                                 During the Employment Term (as defined in
Section 2 hereof), the Employee shall serve as the Chief Operating Officer of
the Company.  In this capacity, the Employee shall have the duties, authorities
and responsibilities as are commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as may reasonably be
assigned to the Employee by the Company’s Chief Executive Officer (the “CEO”)
that are not inconsistent with the Employee’s position as Chief Operating
Officer of the Company.  The Employee’s principal place of employment with the
Company shall be in Austin, Texas, provided that the Employee understands and
agrees that the Employee may be required to travel from time to time for
business purposes. The Employee shall report directly to the CEO.

 

(b)                                 During the Employment Term, the Employee
shall devote substantially all of the Employee’s business time, energy, business
judgment, knowledge and skill and the Employee’s best efforts to the performance
of the Employee’s duties with the Company, provided that the foregoing shall not
prevent the Employee from (i) serving on the boards of directors of non-profit
organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Employee’s
passive personal investments so long as such activities in the aggregate do not
materially interfere or conflict with the Employee’s duties hereunder or create
a potential business or fiduciary conflict.

 

2.                                      EMPLOYMENT TERM.  The Company agrees to
employ the Employee pursuant to the terms of this Agreement, and the Employee
agrees to be so employed, for a term of two (2) years (the “Initial Term”)
commencing as of February 27, 2019 (the “Effective Date”).

 

1

--------------------------------------------------------------------------------



 

On each anniversary of the Effective Date following the Initial Term, the term
of this Agreement shall be automatically extended for successive one-year
periods, provided, however, that either party hereto may elect not to extend
this Agreement by giving written notice to the other party at least one hundred
and twenty (120) days prior to any such anniversary date.  Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 7  hereof, subject to Section 8 hereof.  The period of
time between the Effective Date and the termination of the Employee’s employment
hereunder shall be referred to herein as the “Employment Term.”

 

3.                                      BASE SALARY.  The Company agrees to pay
the Employee a base salary at an annual rate of $425,000, payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly. The Employee’s Base Salary shall be subject to annual review by the
Company’s Board of Directors (the “Board”) (or a committee thereof), and may be
adjusted, from time to time by the Board, subject to Section 7(e) hereof. The
base salary as determined herein and adjusted from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

4.                                      ANNUAL BONUS.  Commencing with the 2019
performance year and during the Employment Term, the Employee shall be eligible
to receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of eighty percent (80%) of Base Salary (the “Target
Bonus”) (provided that the Board or the Company’s Compensation Committee (the
“Committee”) may, in its discretion, pay the Employee a greater Annual Bonus),
upon the attainment of certain pre-established performance goals established by
the Board or the Committee after discussion with the CEO in its sole discretion,
and subject to the Employee’s continued employment with the Company through the
date of payment (provided such payment is made in the ordinary course of
business and consistent with historical practices) of any such Annual Bonus
ultimately earned.

 

5.                                      EQUITY AWARDS.  The Employee will be
eligible to participate in any future Management Incentive Plan established by
the Company or any successor thereto.

 

6.                                      EMPLOYEE BENEFITS.

 

(a)                                 BENEFIT PLANS.  During the Employment Term,
the Employee shall be entitled to participate in any employee benefit plan that
the Company has adopted or may adopt, maintain or contribute to for the benefit
of its employees generally, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided to hereunder.  The Employee’s participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

 

(b)                                 VACATIONS.  During the Employment Term, the
Employee shall be entitled to twenty (20) days of paid vacation per calendar
year (as prorated for partial years) in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time.  Up to
five (5) days of any accrued and unused vacation time may be carried forward to
use in the first quarter of the following year. The Employee will also be
eligible for up to five (5) days

 

2

--------------------------------------------------------------------------------



 

of personal time each calendar year which do not carry forward.  Vacation may be
taken at such times and intervals as the Employee determines, subject to the
business needs of the Company.

 

(c)                                  BUSINESS EXPENSES.  Upon presentation of
reasonable substantiation and documentation as the Company may specify from time
to time, the Employee shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.

 

7.                                      TERMINATION.  The Employee’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                 DISABILITY.  Upon ten (10) business days’
prior written notice by the Company to the Employee of termination due to
Disability.  For purposes of this Agreement, “Disability” shall be defined as
the inability of the Employee to have performed the Employee’s material duties
hereunder due to a physical or mental injury, infirmity or incapacity for one
hundred eighty (180) days (including weekends and holidays) in any 365-day
period as determined by the Board in its reasonable discretion.  The Employee
shall cooperate in all respects with the Company if a question arises as to
whether the Employee has become disabled, including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company.

 

(b)                                 DEATH.  Automatically upon the date of death
of the Employee.

 

(c)                                  CAUSE.  Immediately upon written notice by
the Company to the Employee of a termination for Cause.  “Cause” shall mean:

 

(i)                                     the refusal to perform the Employee’s
material job duties that continues for at least ten (10) days after written
notice from the Company;

 

(ii)                                  material violation of a material policy of
the Company that causes material damage to the Company and that is not cured
within fifteen (15) days of written notice from the Company;

 

(iii)                               the Employee’s failure to cooperate in any
audit or investigation of the business or financial practices of the Company or
any of its subsidiaries;

 

(iv)                              willful misconduct or gross negligence in the
course of the Employee’s duties that causes material damage to the Company;

 

(v)                                 indictment for, conviction of, or pleading
of guilty or nolo contendere to a felony or any crime involving moral turpitude;
or

 

(vi)                              the material breach of the restrictive
covenant provisions in Section 10 hereof, that causes material damage to the
Company and that is not cured within fifteen (15) days of written notice from
the Company.

 

3

--------------------------------------------------------------------------------



 

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided, that no such determination
may be made until the Employee has been given written notice detailing the
specific Cause event and a period of thirty (30) days following receipt of such
notice to cure such event (if susceptible to cure) to the satisfaction of the
Board.  Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure as set forth in Sections 7(c)(i), (ii), and (v) hereof 
shall not apply if there are habitual or repeated breaches by the Employee.

 

(d)                                 WITHOUT CAUSE.  Immediately upon written
notice by the Company to the Employee of an involuntary termination without
Cause (other than for death or Disability).

 

(e)                                  GOOD REASON.  Upon written notice by the
Employee to the Company of a termination for Good Reason.  “Good Reason” shall
mean the occurrence of any of the following events, without the express written
consent of the Employee, unless such events are fully corrected in all material
respects by the Company within fifteen (15) days following written notification
by the Employee to the Company of the occurrence of one of the reasons set forth
below:

 

(i)                                     diminution in the Employee’s Base Salary
or Target Bonus;

 

(ii)                                  material diminution in the Employee’s
titles, duties, authorities, or responsibilities (other than temporarily while
physically or mentally incapacitated or as required by applicable law);

 

(iii)                               the Company’s material violation of this
Agreement;

 

(iv)                              relocation of the Employee’s primary office
location by more than 35 miles; or

 

(v)                                 a material reduction in the Employee’s
severance benefits (it being understood that any such reduction shall not be
applied to the Employee terminating for Good Reason as a result of such
reduction).

 

(f)                                   The Employee shall provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason within forty-five (45) days after the first occurrence of such
circumstances, and actually terminate employment within fifteen (15) days
following the expiration of the Company’s fifteen (15)-day cure period described
above.  Otherwise, any claim of such circumstances as “Good Reason” shall be
deemed irrevocably waived by the Employee.

 

(g)                                  WITHOUT GOOD REASON.  Upon ninety (90)
days’ prior written notice by the Employee to the Company of the Employee’s
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than any notice date).

 

(h)                                 EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION
OF AGREEMENT.  Upon the expiration of the Employment Term due to a non-extension
of the Agreement by the Company or the Employee pursuant to the provisions of
Section 2 hereof.

 

4

--------------------------------------------------------------------------------



 

8.                                      CONSEQUENCES OF TERMINATION.

 

(a)                                 DEATH.  In the event that the Employee’s
employment and the Employment Term ends on account of the Employee’s death, the
Employee or the Employee’s estate, as the case may be, shall be entitled to the
following (with the amounts due under Sections 8(a)(i) through 8(a)(iv) hereof
to be paid within sixty (60) days following termination of employment, or such
earlier date as may be required by applicable law):

 

(i)                                     any unpaid Base Salary through the date
of termination;

 

(ii)                                  any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination;

 

(iii)                               reimbursement for any unreimbursed business
expenses incurred through the date of termination;

 

(iv)                              any accrued but unused vacation time in
accordance with Company policy; and

 

(v)                                 all other payments, benefits or fringe
benefits to which the Employee shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement (collectively, Sections 8(a)(i) through
8(a)(v) hereof shall be hereafter referred to as the “Accrued Benefits”).

 

In addition, the Company shall pay the Employee’s estate a pro-rata portion of
the Employee’s Annual Bonus for the fiscal year in which the Employee’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Employee is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company.

 

(b)                                 DISABILITY.  In the event that the
Employee’s employment and/or Employment Term ends on account of the Employee’s
Disability, the Company shall pay or provide the Employee with the Accrued
Benefits. In addition, the Company shall pay the Employee a pro-rata portion of
the Employee’s Annual Bonus for the fiscal year in which the Employee’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Employee is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company.

 

(c)                                  TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON OR AS A RESULT OF EMPLOYEE NON-EXTENSION OF THIS AGREEMENT.  If the
Employee’s employment is terminated (x) by the Company for Cause, (y) by the
Employee without Good Reason, or (z) as a result of the Employee’s non-extension
of the Employment Term as provided in Section 2 hereof, the Company shall pay to
the Employee the Accrued Benefits other than the benefit described in
Section 8(a)(ii) hereof if such termination is for Cause.

 

5

--------------------------------------------------------------------------------



 

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
OR AS A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s
employment by the Company is terminated (x) by the Company other than for Cause
(excluding a Change of Control as set forth under Section 8(e)), (y) by the
Employee for Good Reason, or (z) as a result of the Company’s non-extension of
the Employment Term as provided in Section 2 hereof (excluding a Change of
Control as set forth under Section 8(e)), the Company shall pay or provide the
Employee with the following, subject to the provisions of Section 24 hereof and
the Employee’s continued compliance with the obligations in Sections 9, 10 and
11 hereof:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  a pro-rata portion of the Employee’s
Annual Bonus for the fiscal year in which the Employee’s termination occurs
based on actual results for such year (determined by multiplying the amount of
such bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Employee is employed by the Company and the denominator of which is
365) payable at the same time bonuses for such year are paid to other senior
executives of the Company;

 

(iii)                               an amount equal to the Employee’s Base
Salary plus the Employee’s Target Bonus, payable in a lump sum within the first
thirty (30) days following the Employee’s termination; and

 

(iv)                              subject to (A) the Employee’s timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) and (B) the Employee’s continued copayment of
premiums at the same level and cost to the Employee as if the Employee were an
employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars),continued participation
in the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Employee (and the Employee’s
eligible dependents) for a period of twelve (12) months, provided that the
Employee is eligible and remains eligible for COBRA coverage; provided, further,
that the Company may modify the continuation coverage contemplated by this
Section 8(d)(iv) to the extent reasonably necessary to avoid the imposition of
any excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable); and provided, further, that in the event
that the Employee obtains other employment that offers group health benefits,
such continuation of coverage by the Company under this Section 8(d)(iv) shall
immediately cease.

 

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e)                                  TERMINATION IN CONNECTION WITH A CHANGE OF
CONTROL.

 

(i)                                     Definition of Change of Control.  For
purposes of this Agreement, a “Change of Control” shall mean the occurrence of
one or more of the following events:

 

6

--------------------------------------------------------------------------------



 

1.                                      Any “person” or “group” within the
meaning of those terms as used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than an affiliate of the Company, shall
become the beneficial owner, by way of merger consolidation, recapitalization,
reorganization or otherwise, of fifty percent (50%) or more of the combined
voting power of the equity interests in the Company;

 

2.                                      The Company’s shareholders approve, in
one or a series of transactions, a plan of complete liquidation of the Company;
or

 

3.                                      The sale or other disposition by the
Company of all or substantially all of its assets in one or more transactions to
any person other than an affiliate of the Company.

 

Notwithstanding the foregoing, (x) with respect to a payment that is subject to
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), a
“Change of Control” shall mean a “change of control event” as defined in the
regulations and guidance issued under section 409A of the Code, and (y) a Change
of Control shall not be deemed to have occurred solely by virtue of the filing
of a voluntary petition by, or an involuntary petition against, the Company
under Chapter 11 of Title 11 of the U.S. Code, it being understood, however,
that the foregoing shall not apply to consummation of a plan of reorganization
or any other transactions or series of transactions pursuant to, arising from,
in connection with, or following, any such petition filing.

 

(ii)                                  If, (1) during the twelve (12) months
immediately following the occurrence of a Change of Control of the Company,
Executive is terminated by the Company without Cause or resigns for Good Reason
(as defined above) or (2) in the three (3) months immediately following
Executive’s termination by the Company without Cause (the “Tail Period”), (i) a
Change of Control occurs, or (ii) the Company enters into a definitive agreement
to undergo a Change of Control and such Change in Control actually occurs (each,
as applicable, the “Change of Control Period”), Executive will be entitled to
receive (A) within thirty (30) days after the date of termination, his Accrued
Benefits (as defined above); (B) on the 60th day following the date of
termination, a lump sum payment of an amount equaling two (2) times the sum of
Employee’s Base Salary and Employee’s Target Bonus paid or payable with respect
to the calendar year preceding the year in which the Change of Control occurs;
and (C) a pro-rata portion of the Employee’s Annual Bonus for the fiscal year in
which the Employee’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Employee is employed by the
Company and the denominator of which is 365) payable at the same time bonuses
for such year are paid to other senior executives of the Company (collectively,
the “Change of Control Payment”).  For the sake of clarity, if benefits become
payable under Section 8(d) during the Tail Period, such benefits shall be paid
and Executive will be trued up if benefits under this Section 8(e) subsequently
become payable thereunder.  Solely for purposes of the Change of Control
Payment, Executive’s Base Salary (and Target Bonus, as applicable) shall be
valued as in effect at the time of the Change of Control.

 

(f)                                   CODE SECTION 280G.  To the extent that any
amount payable to the Employee hereunder, as well as any other “parachute
payment,” as such term is defined under Section 280G of the Internal Revenue
Code, payable to the Employee in connection with the Employee’s

 

7

--------------------------------------------------------------------------------



 

employment by the Company or any of its affiliates, exceed the limitations of
Section 280G of the Internal Revenue Code such that an excise tax will be
imposed under Section 4999 of the Code, such parachute payments shall be reduced
to the extent necessary to avoid application of the excise tax in the following
order:  (i) any cash severance based on a multiple of Base Salary or Annual
Bonus, (ii) any other cash amounts payable to the Employee, (iii) benefits
valued as parachute payments, and (iv) acceleration of vesting of any equity
awards.

 

(g)                                  OTHER OBLIGATIONS.  Upon any termination of
the Employee’s employment with the Company, the Employee shall promptly resign
from the Board and any other position as an officer, director or fiduciary of
any Company-related entity.

 

(h)                                 EXCLUSIVE REMEDY.  The amounts payable to
the Employee following termination of employment and the Employment Term
hereunder pursuant to Sections 7 and 8 hereof shall be in full and complete
satisfaction of the Employee’s rights under this Agreement and any other claims
that the Employee may have in respect of the Employee’s employment with the
Company or any of its affiliates, and the Employee acknowledges that such
amounts are fair and reasonable, and are the Employee’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, with respect to the
termination of the Employee’s employment hereunder or any breach of this
Agreement.

 

9.                                      RELEASE; NO MITIGATION.  Any and all
amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Benefits (other than amounts described in
Section 8(a)(iii) hereof) shall only be payable if the Employee delivers to the
Company and does not revoke a general release of claims in favor of the Company
in substantially the form set forth as Exhibit A hereto.  Such release shall be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following termination.  The Employee shall not be
required to mitigate his damages in order to receive the amounts payable under
Sections 7 and 8 hereof.

 

10.                               RESTRICTIVE COVENANTS.

 

(a)                                 CONFIDENTIALITY.  During the course of the
Employee’s employment with the Company, the Employee will have access to
Confidential Information.  For purposes of this Agreement, “Confidential
Information” means all data, information, ideas, concepts, discoveries, trade
secrets, inventions (whether or not patentable or reduced to practice),
innovations, improvements, know-how, developments, techniques, methods,
processes, treatments, drawings, sketches, specifications, designs, plans,
patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors.  The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or

 

8

--------------------------------------------------------------------------------



 

proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor). 
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Employee; (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).  The
terms and conditions of this Agreement shall remain strictly confidential, and
the Employee hereby agrees not to disclose the terms and conditions hereof to
any person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Employee’s conduct imposed by
the provisions of this Section 10 who, in each case, agree to keep such
information confidential.

 

(b)                                 NONCOMPETITION.  The Employee acknowledges
that (i) the Employee performs services of a unique nature for the Company that
are irreplaceable, and that the Employee’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Employee has had and will continue to have access to Confidential Information
which, if disclosed, would unfairly and inappropriately assist in competition
against the Company or any of its affiliates, (iii) in the course of the
Employee’s employment by a competitor, the Employee would inevitably use or
disclose such Confidential Information, (iv) the Company and its affiliates have
substantial relationships with their customers and the Employee has had and will
continue to have access to these customers, (v) the Employee has received and
will receive specialized training from the Company and its affiliates, and
(vi) the Employee has generated and will continue to generate goodwill for the
Company and its affiliates in the course of the Employee’s employment. 
Accordingly, during the Employee’s employment hereunder and for a period of one
(1) year thereafter, the Employee agrees that the Employee will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in competition with the Company or any of its
subsidiaries or affiliates in any other material business in which the Company
or any of its subsidiaries or affiliates is engaged on the date of termination
or in which the Board has considered, on or prior to such date, to have the
Company or any of its subsidiaries or affiliates become engaged in on or after
such date, in Oklahoma and the Texas Panhandle, and any basin or area in which
the Company’s Board has actively considered having the Company operate during
the Employment Term.  Notwithstanding the foregoing, nothing herein shall
prohibit the Employee from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its subsidiaries or
affiliates, so long as the Employee has no active participation in the business
of such corporation.  In addition, the provisions of this Section 10(b) shall
not be violated by the Employee commencing employment with a subsidiary,
division or unit of any entity that engages in a business in competition with
the Company or any of its subsidiaries or affiliates so long as the Employee and
such subsidiary, division or unit does not engage in a business in competition
with the Company or any of its subsidiaries or affiliates.

 

9

--------------------------------------------------------------------------------



 

(c)                                  NONSOLICITATION; NONINTERFERENCE.  (i) 
During the Employee’s employment with the Company and for a period of one
(1) year thereafter, the Employee agrees that the Employee shall not, except in
the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any customer of the Company or any of its
subsidiaries or affiliates to purchase goods or services then sold by the
Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.

 

(ii)                                  During the Employee’s employment with the
Company and for a period of one (1) years thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (A) solicit, aid or induce any
employee, representative or agent of the Company or any of its subsidiaries or
affiliates to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (B) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its subsidiaries or affiliates and any of their
respective vendors, joint venturers or licensors.  An employee, representative
or agent shall be deemed covered by this Section 10(c)(ii) while so employed or
retained and for a period of six (6) months thereafter.

 

(d)                                 NONDISPARAGEMENT.  During the Employee’s
employment with the Company and for a period of one (1) year thereafter, the
Employee agrees not to make negative comments or otherwise disparage the Company
or its officers, directors, employees, shareholders, agents or products other
than in the good faith performance of the Employee’s duties to the Company while
the Employee is employed by the Company.  The Company agrees that it will direct
its directors and executive officers not to, while employed by the Company or
serving as a director of the Company, as the case may be, make negative comments
about the Employee or otherwise disparage the Employee in any manner that is
likely to be harmful to the Employee’s business reputation.  The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings (including SEC filings), or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), and the foregoing limitation on the Company’s executives
and directors shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company.

 

(e)                                  INVENTIONS.  (i)  The Employee acknowledges
and agrees that all ideas, methods, inventions, discoveries, improvements, work
products, developments, software, know-how, processes, techniques, methods,
works of authorship and other work product, whether patentable or unpatentable,
(A) that are reduced to practice, created, invented, designed, developed,
contributed to, or improved with the use of any Company resources and/or within
the scope of the Employee’s work with the Company or that relate to the
business, operations or actual or demonstrably anticipated research or
development of the Company, and that are made or conceived by the Employee,
solely or jointly with others, during the Employment Term, or (B) suggested by
any work that the Employee performs in connection with the Company, either while

 

10

--------------------------------------------------------------------------------



 

performing the Employee’s duties with the Company or on the Employee’s own time,
shall belong exclusively to the Company (or its designee), whether or not patent
or other applications for intellectual property protection are filed thereon
(the “Inventions”).  The Employee will keep full and complete written records
(the “Records”), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the Company. 
The Records shall be the sole and exclusive property of the Company, and the
Employee will surrender them upon the termination of the Employment Term, or
upon the Company’s request.  The Employee irrevocably conveys, transfers and
assigns to the Company the Inventions and all patents or other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Employee’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”).  The Employee will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company to perfect, record, enforce, protect,
patent or register the Company’s rights in the Inventions, all without
additional compensation to the Employee from the Company.  The Employee will
also execute assignments to the Company (or its designee) of the Applications,
and give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Employee from the Company.

 

(ii)                                  In addition, the Inventions will be deemed
Work for Hire, as such term is defined under the copyright laws of the United
States, on behalf of the Company and the Employee agrees that the Company will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to the Employee.  If the Inventions,
or any portion thereof, are deemed not to be Work for Hire, or the rights in
such Inventions do not otherwise automatically vest in the Company, the Employee
hereby irrevocably conveys, transfers and assigns to the Company, all rights, in
all media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Employee’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom.  In
addition, the Employee hereby waives any so-called “moral rights” with respect
to the Inventions.  The Employee hereby waives any and all currently existing
and future monetary rights in and to the Inventions and all patents and other
registrations for intellectual property that may issue thereon, including,
without limitation, any rights that would otherwise accrue to the Employee’s
benefit by virtue of the Employee being an employee of or other service provider
to the Company.

 

(f)                                   RETURN OF COMPANY PROPERTY.  On the date
of the Employee’s termination of employment with the Company for any reason (or
at any time prior thereto at the Company’s request), the Employee shall return
all property belonging to the Company or its affiliates (including, but not
limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the

 

11

--------------------------------------------------------------------------------



 

Company).  The Employee may retain the Employee’s rolodex and similar address
books provided that such items only include contact information.

 

(g)                                  REASONABLENESS OF COVENANTS.  In signing
this Agreement, the Employee gives the Company assurance that the Employee has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 10 hereof.  The Employee
agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their Confidential Information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Employee from obtaining
other suitable employment during the period in which the Employee is bound by
the restraints.  The Employee acknowledges that each of these covenants has a
unique, very substantial and immeasurable value to the Company and its
affiliates and that the Employee has sufficient assets and skills to provide a
livelihood while such covenants remain in force.  The Employee further covenants
that the Employee will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 10, and that the Employee will
reimburse the Company and its affiliates for all costs (including reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Section 10 if the Employee challenges the reasonableness or
enforceability of any of the provisions of this Section 10.  It is also agreed
that each of the Company’s affiliates will have the right to enforce all of the
Employee’s obligations to that affiliate under this Agreement, including without
limitation pursuant to this Section 10.

 

(h)                                 REFORMATION.  If it is determined by a court
of competent jurisdiction in any state that any restriction in this Section 10
is excessive in duration or scope or is unreasonable or unenforceable under
applicable law, it is the intention of the parties that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the laws of that state.

 

(i)                                     TOLLING.  In the event of any violation
of the provisions of this Section 10, the Employee acknowledges and agrees that
the post-termination restrictions contained in this Section 10 shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

 

(j)                                    SURVIVAL OF PROVISIONS.  The obligations
contained in Sections 10 and 11 hereof shall survive the termination or
expiration of the Employment Term and the Employee’s employment with the Company
and shall be fully enforceable thereafter.

 

11.                               COOPERATION.  Upon the receipt of reasonable
notice from the Company (including outside counsel), the Employee agrees that
while employed by the Company and thereafter, the Employee will respond and
provide information with regard to matters in which the Employee has knowledge
as a result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company (collectively, the “Claims”).  The Employee agrees
to promptly inform the

 

12

--------------------------------------------------------------------------------



 

Company if the Employee becomes aware of any lawsuits involving Claims that may
be filed or threatened against the Company or its affiliates.  The Employee also
agrees to promptly inform the Company (to the extent that the Employee is
legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or its affiliates (or their actions) or another
party attempts to obtain information or documents from the Employee (other than
in connection with any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required.  During the pendency of any litigation or other
proceeding involving Claims, the Employee shall not communicate with anyone
(other than the Employee’s attorneys and tax and/or financial advisors and
except to the extent that the Employee determines in good faith is necessary in
connection with the performance of the Employee’s duties hereunder) with respect
to the facts or subject matter of any pending or potential litigation or
regulatory or administrative proceeding involving the Company or any of its
affiliates without giving prior written notice to the Company or the Company’s
counsel.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse the Employee for all reasonable attorneys’ fees and out-of-pocket
expenses, including travel, duplicating or telephonic expenses, incurred by the
Employee in complying with this Section 11.

 

12.                               WHISTLEBLOWER PROTECTION. Notwithstanding
anything to the contrary contained herein, no provision of this Agreement shall
be interpreted so as to impede the Employee (or any other individual) from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures under the whistleblower provisions of
federal law or regulation. The Employee does not need the prior authorization of
the Company to make any such reports or disclosures and the Employee shall not
be not required to notify the Company that such reports or disclosures have been
made.

 

13.                               EQUITABLE RELIEF AND OTHER REMEDIES.  The
Employee acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Section 10 or Section 11 hereof
would be inadequate and, in recognition of this fact, the Employee agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond or other security, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages.  In the event of a violation by the Employee of
Section 10 or Section 11 hereof, any severance being paid to the Employee
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to the Employee shall be immediately repaid to the
Company.

 

14.                               NO ASSIGNMENTS.  This Agreement is personal to
each of the parties hereto.  Except as provided in this Section 14 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly

 

13

--------------------------------------------------------------------------------



 

assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

 

15.                               NOTICE.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employee:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

16.                               SECTION HEADINGS; INCONSISTENCY.  The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this
Agreement.  In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

 

17.                               SEVERABILITY.  The provisions of this
Agreement shall be deemed severable.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by applicable law.

 

18.                               COUNTERPARTS.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------



 

19.                               INDEMNIFICATION.  The Company hereby agrees to
indemnify the Employee and hold the Employee harmless to the extent provided
under the By-Laws of the Company against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Employee’s
good faith performance of the Employee’s duties and obligations with the
Company.  This obligation shall survive the termination of the Employee’s
employment with the Company.

 

20.                               LIABILITY INSURANCE.  The Company shall cover
the Employee under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

21.                               GOVERNING LAW; ARBITRATION.  This Agreement,
the rights and obligations of the parties hereto, and any claims or disputes
relating thereto, shall be governed by and construed in accordance with the laws
of the State of Texas (without regard to its choice of law provisions).  Each of
the Parties agrees that any dispute or controversy arising under or in
connection with this Agreement or the Employee’s employment with  the Company,
other than injunctive relief under Section 13 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in the
metropolitan area of Houston, Texas in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect.  The decision of the arbitrator will be final and binding upon
the parties hereto.  Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.  The parties acknowledge and agree that in connection
with any such arbitration and regardless of outcome, (a) each party shall pay
all of its own costs and expenses, including, without limitation, its own legal
fees and expenses, and (b) the arbitration costs shall be borne entirely by the
Company, provided, that the Employee’s costs and expenses, including, without
limitation, its own legal fees and expenses shall be reimbursed by the Company
to the Employee within fifteen (15) days of the arbitrator’s final decision, if
such decision indicates that the Employee has prevailed on a material issue in
dispute.

 

22.                               MISCELLANEOUS.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Employee and such officer or
director as may be designated by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Employee and the Company with respect
to the subject matter hereof.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

23.                               REPRESENTATIONS.  The Employee represents and
warrants to the Company that (a) the Employee has the legal right to enter into
this Agreement and to perform all of the obligations on the Employee’s part to
be performed hereunder in accordance with its terms, and (b) the Employee is not
a party to any agreement or understanding, written or oral, and is not

 

15

--------------------------------------------------------------------------------



 

subject to any restriction, which, in either case, could prevent the Employee
from entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder.  In addition, the Employee acknowledges that the Employee
is aware of Section 304 (Forfeiture of Certain Bonuses and Profits) of the
Sarbanes-Oxley Act of 2002 and the right of the Company to be reimbursed for
certain payments to the Employee in compliance therewith.

 

24.                               TAX MATTERS.

 

(a)                                 WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.  In the event that the Company fails to withhold
any taxes required to be withheld by applicable law or regulation, the Employee
agrees to indemnify the Company for any amount paid with respect to any such
taxes, together with any interest, penalty and/or expense related thereto.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
To the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Employee and the Company of the applicable provision without
violating the provisions of Code Section 409A.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Employee by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Notwithstanding
anything to the contrary in this Agreement, if the Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 24(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum following the date of the “separation from
service”, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

16

--------------------------------------------------------------------------------



 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Employee, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, the
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(v)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

JONES ENERGY, INC.

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

 

 

 

 

Title:

Chief Executive Officer

 

 

 

EMPLOYEE

 

 

 

/s/ Kirk Goehring

 

Kirk Goehring

 

18

--------------------------------------------------------------------------------



 

EXHIBIT A

 

GENERAL RELEASE

 

I,                  , in consideration of and subject to the performance by
Jones Energy, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement dated as of [DATE] (the “Agreement”),
which are further described on Schedule A attached hereto, do hereby release and
forever discharge as of the date hereof the Company and its respective
affiliates and all present, former and future managers, directors, officers,
employees, successors and assigns of the Company and its affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below (this “General Release”).  The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder.  Terms used herein but
not otherwise defined shall have the meanings given to them in the Agreement.

 

1.                                      My employment or service with the
Company and its affiliates terminated as of [DATE], and I hereby resign from any
position as an officer, member of the board of managers or directors (as
applicable) or fiduciary of the Company or its affiliates (or reaffirm any such
resignation that may have already occurred).  I understand that any payments or
benefits paid or granted to me under Section 8(d) of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.  I understand and agree that I will
not receive certain of the payments and benefits specified in Section 8(d) of
the Agreement unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter.  Such payments and
benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have as of the date hereof, including claims that
arise out of or are connected with my employment with, or my separation or
termination from, the Company and any allegation, claim or violation, arising
under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local

 

19

--------------------------------------------------------------------------------



 

counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                      I agree that I hereby waive all rights
to sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever in respect of any Claim, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under Schedule A, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, or (iii) my rights as an
equity or security holder in the Company or its affiliates.

 

6.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver the Company would not have agreed to the terms of the Agreement.  I
further agree that in the event I should bring a Claim seeking damages against
the Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law.  I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

 

20

--------------------------------------------------------------------------------



 

7.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

8.                                      I agree that if I violate this General
Release by suing the Company or the other Released Parties, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

 

9.                                      I agree that this General Release and
the Agreement are confidential and agree not to disclose any information
regarding the terms of this General Release or the Agreement, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10.                               Any non-disclosure provision in this General
Release does not prohibit or restrict me (or my attorney) from responding to any
inquiry about this General Release or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any governmental
entity.

 

11.                               I hereby acknowledge that Sections 8 through
15, 19 through 22 and 24 of the Agreement shall survive my execution of this
General Release.

 

12.                               I represent that I am not aware of any claim
by me other than the claims that are released by this General Release.  I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

13.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

14.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

21

--------------------------------------------------------------------------------



 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

SIGNED:

 

 

DATED:

 

 

22

--------------------------------------------------------------------------------